Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 12-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deefholts (US Pub 2012/0074047 A1) in view of Tao et al (USP 6,610,953 B1). 
Regarding claims 1 and 20, Deefholts discloses a method and apparatus for handling harvested root crops, comprising: optically imaging (elements 9 and 11) a bulk flow of a harvested root crop using hyper-spectral or multi-spectral imaging to generate a plurality of image pixels (paragraphs 0031-0035), each of the pixels having a spectral profile based on a reflective intensity of a material represented by the pixel (paragraphs 0031-0035); analysing the image pixels to identify discrete objects within the bulk flow (paragraph 0045); generating a statistical profile of each identified object by performing a statistical analysis of the spectral profiles of the pixels grouped within the object (paragraph 0045-0047); categorising each identified object as either acceptable or unacceptable by statistical profile of the object with at least one qualitative or 
Regarding claim 2, Deefholts discloses all the limitations of claim 1, but Deefholts does not disclose an object is categorized as unacceptable if the comparison indicates that the object is not a root crop.  Tao teaches as obvious an object is categorized as unacceptable if the comparison indicates that the object is not a root crop (col. 3, lines 7-15).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been an obvious combination to detect and compare objects to determine the particulars of the object such as determination of the item and quality of the item.
Regarding claim 3 Tao further teaches an object is categorized as unacceptable if the comparison indicates that the object is a rotted or defective root crop (col. 4, lines 9-31). It would have been obvious at the time of invention to modify Deefholts method to 
Regarding claim 4, Tao further teaches an object is categorized as acceptable if the comparison indicates that the object is a good root crop (col. 4, lines 56+).  It would have been obvious at the time of the invention to modify Deefholt’s method to identify acceptable produce as taught by Tao for the purpose of identifying from the mixture crops that yield acceptable crop to sell.
Regarding claim 12, Tao further teaches the step of categorizing each identified object further comprises: generating spatial information associated with the identified object based on the distribution of pixels grouped within the object; and comparing the spatial information with at least one spatial threshold (col. 6, lines 41-58).  It would have been obvious at the time of the invention to modify Deefholt’s method to generate special information as taught by Tao for the purpose of providing a control signal for sorting objects based on the amount, type, quantity, and character of the items.
Regarding claim 13, Tao further teaches the at least one spatial threshold is associated with a size or shape of a root crop (col. 2, lines 46-56).  It would have been obvious at the time of the invention to modify Deefholt’s method to associate the threshold with size or shape of the item as taught by Tao for the purpose of sorting or categorizing objects based on size or character of the objects.
Regarding claim 14, Deefholt discloses selectively processing the bulk flow based on the statistical profile associated with each identified object (paragraph 0047); spatial information associated with each identified object; or the statistical profile and the spatial information associated with each identified object.  
Regarding claim 15, Deefholt discloses selectively processing comprises segregating the flow of crop based on a determined size, shape or quality (paragraph 0045).  
Regarding claim 16, Deefholt discloses the step of optically imaging is performed as the bulk flow of the harvested root crop is in free-fall (see Fig. 1).  
Regarding claim 17, Tao further teaches the step of storing the harvested root crop before or after the steps of optically imaging, analyzing, categorizing and removing (col. 4, lines 9-30).  It would have been obvious at the time of the invention to modify Deefholt’s method to store the harvested root crop as taught by Tao to provide an environment controlled area to store crops.
Regarding claim 18, Tao further teaches directing the sorted flow of the harvested root crop into a storage facility; and storing the crop in the storage facility for a period of time (col. 4, lines 9-30).  It would have been obvious at the time of the invention to modify Deefholt’s method to store the harvested root crop as taught by Tao to provide an environment controlled area to store crops.
Regarding claim 19, Tao further teaches after storing the crop for the period of time, directing a bulk flow of the stored crop out of the storage facility; performing the steps of optically imaging, analyzing, categorizing and removing on the bulk flow of the stored crop (col. 4, lines 9-30).  It would have been obvious at the time of the invention to modify Deefholt’s method to store the harvested root crop as taught by Tao to provide an environment controlled area to store crops.
Regarding claims 21 and 22, Tao further teaches the step of generating a statistical profile comprises performing a statistical analysis of the pixels to determine .
Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deefholts/Tao in view of Satake et al (USP 6,629,611 B2).  
Regarding claim 7, Deefholts/Tao discloses all the limitations of the claim, but does not disclose analyzing the image pixels comprises grouping the image pixels as objects based on at least one location or proximity criterion.  Satake teaches as obvious grouping the image pixels as objects based on at least one location or proximity criterion (col. 11, lines 4-55).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to teach Satake's imaging analysis to group image pixels as object based on at least one location for the purpose of edge detection of defects in color and size.
Regarding claim 8, Satake further teaches the image pixels are grouped as objects based on a vertex search method (col. 11, lines 4-55).  It would have been obvious at the time of the invention to modify Deefholt/Tao’s method to group image pixels as taught by Satake for the purpose of edge detection of defects in color and size.
Regarding claim 9, Satake further teaches the image pixels are grouped as objects based on a pixel propagation method (col. 11, lines 4-55).  It would have been obvious at the time of the invention to modify Deefholt/Tao’s method to group image pixels as taught by Satake for the purpose of edge detection of defects in color and size.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
Rejection under USC 103
Regarding Applicant’s argument,” That section of Tao relates to comparing images in Figure 15 to determine if an imaged apple is defective. It has nothing to do with “wherein the at least one quantitative threshold is a fraction of pixels that correspond to good root crop”, the subject matter of former claim 11. Accordingly, Applicants submit that the new amended independent claims are patentable,” the Examiner disagrees.  The Examiner asserts that Tao teaches detecting true defects obtained from NIR and MIR images taken of the product (col. 9, lines 62+ and col. 10, lines 1-14).  Furthermore, Tao teaches recognition for good and defective samples (col. 10, lines 15-25).  All good product is correctly recognized as good for the good samples at a 100% recognition rate (see Fig. 16 and col. 10, lines 23-25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655